DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment filed on July 6, 2022, Applicant has amended claims 20 and 27 to now recite “at least one of the grinding surface and the rotatable grinder is axially movable” (emphasis added). However, there is inadequate support in the instant written description for such amendment. While Applicant discloses that the tamper (142) of its invention may be “axially movable” (see paras. [0112], [0115], [0128]), there is no such similar disclosure for either the grinding surface or the rotatable grinder.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20 and 27, the recitation “axially movable” is unclear, as Applicant has not first established that there is even any “axis” for which to associate the phrase. It appears that the rotatable grinder may rotate about a “rotational axis”, however, this has not been established (recited) in independent claims 16 and 21, from which claims 20 and 27 depend, respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19, 21-26, 28-32 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Walczak (US. Pat. App. Pub. 2016/0270597) in view of Lammers et al (US. Pat. App. Pub. 2016/0287016).
Regarding independent claim 16, Walczak discloses an electronic herb grinder (10), and discloses that grinders are designed for processing dried leaves (read: smokable material) (see abstract, paras. [0004], [0019], and Figs. 1-4) (corresponding to the claimed “[a] device for preparing a smokable product”).
The grinder comprises a circular plate (38) defining a grinding surface having multiple bottom grinding knives (32) protruding upward (see paras. [0021]-[0023]) (corresponding to the claimed “a grinding surface comprising a first comminution plate comprising a first plurality of grinding projections”).     
A top cap (20) is turned with respect to a middle section (30) to provide a grinding action between (read: interfacing) top grinding knives (22) and bottom grinding knives (32) (read: cutting blades) of plate (38) (see para. [0023]) (corresponding to the claimed “a rotatable grinder comprising a second comminution plate comprising a second plurality of grinding projections having cutting blades on side surfaces and interfacing with the first plurality of grinding projections, the rotatable grinder for grinding smokable material in cooperation with the grinding surface”).
A DC motor (16) provides power for spinning (read: driving) the top grinding knives (32) of cap (20) (read: rotatable grinder) on plate (38) (read: grinding surface) via shaft (12) to grind the herbs (read: smokable material) (see para. [0021]-[0022],[0032] (corresponding to the claimed “a motor for driving the rotatable grinder for grinding smokable material between the rotatable grinder and the grinding surface”).
As evident from the disclosure of Walczak, the top cap (20), driven by the DC motor, rotates back and forth (read: clockwise and counterclockwise) (see para. [0023]) (corresponding to the claimed “the motor configured to rotate the rotatable grinder both clockwise and counterclockwise”).
Walczak further discloses a control system (100) for controlling operation of the electronic herb grinder (10), which controls the DC motor (106). Since the DC motor (106) operates to rotate the grinding knives (32), said control system (100) would (inherently) also control the motor’s operation of the grinding knives (32). Walczak fails, however, to expressly state that said controller is “adapted to turn off the motor after the rotatable grinder has rotated for a predetermined amount of time”. But, Lammers et al shows that, in domestic grinding devices, it is beneficial to have a controller that can serve to shut down the grinder, i.e. stop rotation of the grinding tools, in cases wherein jamming of the material being ground is not resolved after a predetermined amount of time (see paras. [0034], [0038], [0074], [0080]).  Hence, it would have been obvious to one of ordinary skill in the art to have substituted the controller of Lammers et al, in place of the control system (100) of Walczak, in order to shut down its motor after a certain period of time, particularly in the event of a “grinder jam”, as taught in Lammers et al, in order to preserve the integrity and life-span of the DC motor (corresponding to the claimed “a controller coupled to the motor and adapted to automatically turn off the motor after the rotatable grinder has rotated for a predetermined amount of time”). 
Regarding claim 17, it is noted that the recitation of this claim does not further limit the claim from which it depends structurally and, therefore, bears no patentable weight. Nonetheless, the modified Walczak/Lammers et al device is inherently readable on this claim. However, in the alternative, as indicated above, controller of Lammers et al will shut down the motor after a predetermined period of time if a “stall condition” has not been resolved. It would have been obvious to one of ordinary skill in the art to have chosen 3-10 seconds to be the predetermined time threshold after undergoing routine experimentation and determining that this time frame was an optimal one in resolving an “overload status” issue (corresponding to the claimed “wherein the predetermined amount of time is from 3 to about 10 seconds”). 
Regarding claim 18, Lammers et al discloses that a “stall detector” is configured to evaluate an electrical current (read: strength of a current) of the motor (30) for detecting a stall condition, i.e., “jam” (see para. [0035]). The evaluation for detecting the stall condition comprises comparing a detected value with a threshold value. If the detected electrical current exceeds the allowable threshold value, a stall condition is interpreted and the reversal unit (40) (read: controller) takes over to operate in the manner described above - shutting down the motor if after a predetermined amount of time, the jam has not been eliminated (see para. [0036]). Hence, it would have been obvious to one of ordinary skill in the art to have employed the stall detection feature of Lammers et al in the Walczak device in order to further preserve the lifespan and beneficial use of the device (corresponding to the claimed “further comprising a detector for detecting a strength of a current provided to the motor and providing an output signal based on the strength detected, and wherein the controller is adapted to turn off the motor when the strength detected exceeds a predetermine amount”).
Regarding claim 19, as stated above, Lammers et al teaches that the power of the motor (30) is shut down via the use of a “stall detector” (see para. [0080]). In said tool, a spring-loaded clutch (read: biasing means) may be arranged between the motor/gearing and the grinding tool (20) wherein the spring may store energy for temporarily reversing direction of the rotation of the motor thus providing the extra energy needed for overcoming a “stall” condition of the grinding tool. Hence, it would have been obvious to one of ordinary skill in the art to have employed spring-loaded clutch of the stall detection tool of Lammers et al, in the Walczak device, in order to further preserve the lifespan and beneficial use of the device (see para. [0032] and Figs. 4A-4C) (corresponding to the clamed “biasing means for biasing the rotatable grinder toward the grinding surface”).
Regarding independent claim 21, Walczak discloses an electronic herb grinder (10), and discloses that grinders are designed for processing dried leaves (read: smokable material) (see abstract, paras. [0004], [0019], and Figs. 1-4) (corresponding to the claimed “[a] device for preparing a smokable product”).
The grinder comprises a circular plate (38) defining a grinding surface having multiple bottom grinding knives (32) protruding upward (see paras. [0021]-[0023]) (corresponding to the claimed “a grinding surface comprising a first comminution plate comprising a first plurality of grinding projections”).     
A top cap (20) is turned with respect to a middle section (30) to provide a grinding action between (read: interfacing) top grinding knives (22) and bottom grinding knives (32) (read: cutting blades) of plate (38) (see para. [0023]) (corresponding to the claimed “a rotatable grinder comprising a second comminution plate comprising a second plurality of grinding projections having cutting blades on side surfaces and interfacing with the first plurality of grinding projections, the rotatable grinder for grinding smokable material in cooperation with the grinding surface”).
A DC motor (16) provides power for spinning (read: driving) the top grinding knives (32) of cap (20) (read: rotatable grinder) on plate (38) (read: grinding surface) via shaft (12) to grind the herbs (read: smokable material) (see para. [0021]-[0022],[0032] (corresponding to the claimed “a motor for driving the rotatable grinder for grinding smokable material between the rotatable grinder and the grinding surface”).
As evident from the disclosure of Walczak, the top cap (20), driven by the DC motor, rotates back and forth (read: clockwise and counterclockwise) (see para. [0023]) (corresponding to the claimed “the motor configured to rotate the rotatable grinder both clockwise and counterclockwise”).
Walczak further discloses a control system (100) for controlling operation of the electronic herb grinder (10), which controls the DC motor (106). Since the DC motor (106) operates to rotate the grinding knives (32), said control system (100) would (inherently) also control the motor’s operation of the grinding knives (32). Walczak fails, however, to expressly state that said controller is “adapted to automatically reverse a direction of rotation of the rotatable grinder”. But, Lammers et al shows that, in domestic grinding devices, it is beneficial to have a controller that can drive the grinding tool (20) and operate so as to temporarily reverse a direction of rotation of the grinding tool (20) to overcome a “stall condition”, sensed by a “stall detector”, i.e., a jam. This operation is carried out by a reversal unit (40) which comprises a controller for controlling a direction of rotation of a motor that drives the grinding tool (20). A temporary reversal of the grinding tool (20), by the reversal unit (40), usually causes a redistribution of ground material sufficient to overcome the particular configuration that led to stalling (see paras. [0031],[0071]). Hence, it would have been obvious to one of ordinary skill in the art to have substituted the controller of Lammers et al, in place of the control system (100) of Walczak, in order to reverse operation of the grinding mechanisms, in response to a “grinder jam”, as taught in Lammers et al, in order to preserve the integrity and life-span of the DC motor (corresponding to the claimed “a controller coupled to the motor and adapted to automatically reverse a direction of rotation of the rotatable grinder”).
Regarding claims 22-23, Lammers et al indicates, as stated above, that if a “stall condition” continues to a certain period of time, the power to the motor (30) will be shut down. It would have been obvious to one of ordinary skill in the art to have chosen 1 second, or 0.5-3 seconds, to be the time threshold after undergoing routine experimentation and determining that this time frame was optimal one in resolving a “stall condition” status (corresponding to the “wherein the controller is adapted to automatically reverse the direction of rotation of the rotatable grinder after the motor is turned on within 1 second” recitation of claim 22; and the “wherein the controller is adapted to automatically reverse the direction of rotation of the rotatable grinder within 0.5 to 3 seconds after the motor is turned on” recitation of claim 23). 
Regarding claims 24-25, Lammers et al discloses that its “stall detector” is configured to evaluate an electrical current (read: level/strength of current) of the motor (30) for detecting a stall condition, i.e., “jam” (see para. [0035]). The evaluation for detecting the stall condition comprises comparing a detected value with a threshold value. If the detected electrical current exceeds the allowable threshold value, a stall condition is interpreted and the reversal unit (40) (read: controller/detector) takes over to operate in the manner described above - shutting down the motor if after a predetermined amount of time, the jam has not been eliminated (see para. [0036]) Hence, it would have been obvious to one of ordinary skill in the art to have employed the stall detection feature of Lammers et al in the Walczak device in order to further preserve the lifespan and beneficial use of the device (corresponding to the “wherein the controller is adapted to automatically reverse the direction of rotation of the rotatable grinder based on level of current provided to the controller” recitation of claim 24; and the “a detector for detecting the strength of the current provided to the motor and providing an output signal based on the strength detected, and wherein the controller is adapted to reverse the direction of rotation of the rotatable grinder when the detected strength exceeds a predetermined amount” recitation of claim 25).
Regarding claim 26, as stated above, Lammers et al teaches that the power of the motor (30) is shut down via the use of a “stall detector” (see para. [0080]). In said tool, a spring-loaded clutch (read: biasing means) may be arranged between the motor/gearing and the grinding tool (20) wherein the spring may store energy for temporarily reversing direction of the rotation of the motor thus providing the extra energy needed for overcoming a “stall” condition of the grinding tool (see para. [0032] and Figs. 4A-4C) Hence, it would have been obvious to one of ordinary skill in the art to have employed this stall detection tool of Lammers et al in the Walczak device in order to further preserve the lifespan and beneficial use of the device (corresponding to the clamed “biasing means for biasing the rotatable grinder toward the grinding surface”).
Regarding independent clam 28, Walczak discloses an electronic herb grinder (10), and discloses that grinders are designed for processing dried leaves (read: smokable material) (see abstract, paras. [0004], [0019], and Figs. 1-4) (corresponding to the claimed “[a] device for preparing a smokable product”).
The grinder comprises a circular plate (38) defining a grinding surface having multiple bottom grinding knives (32) protruding upward (see paras. [0021]-[0023]) (corresponding to the claimed “a grinding surface comprising a first comminution plate comprising a first plurality of grinding projections”).     
A top cap (20) is turned with respect to a middle section (30) to provide a grinding action between (read: interfacing) top grinding knives (22) and bottom grinding knives (32) (read: cutting blades) of plate (38) (see para. [0023]) (corresponding to the claimed “a rotatable grinder comprising a second comminution plate comprising a second plurality of grinding projections having cutting blades on side surfaces and interfacing with the first plurality of grinding projections, the rotatable grinder for grinding smokable material in cooperation with the grinding surface”).
A DC motor (16) provides power for spinning (read: driving) the top grinding knives (32) of cap (20) (read: rotatable grinder) on plate (38) (read: grinding surface) via shaft (12) to grind the herbs (read: smokable material) (see para. [0021]-[0022],[0032].  As evident from the disclosure of Walczak, the top cap (20), driven by the DC motor, rotates back and forth (read: clockwise and counterclockwise) (see para. [0023]) (corresponding to the claimed “a motor for driving the rotatable grinder both clockwise and counterclockwise for grinding smokable material between the rotatable grinder and the grinding surface”).
Walczak further discloses a control system (100) for controlling operation of the electronic herb grinder (10), which controls the DC motor (106). Since the DC motor (106) operates to rotate the grinding knives (32), said control system (100) would (inherently) also control the motor’s operation of the grinding knives (32). Walczak fails, however, to expressly state that said controller is “adapted to automatically reverse the rotatable grinder multiple times during a period of time”. But, Lammers et al shows that, in domestic grinding devices, it is beneficial to have a controller that can drive the grinding tool (20) and operate so as to temporarily reverse a direction of rotation of the grinding tool (20) to overcome a “stall condition”, sensed by a “stall detector”, i.e., a jam. This operation is carried out by a reversal unit (40) which comprises a controller for controlling a direction of rotation of a motor that drives the grinding tool (20). A temporary reversal of the grinding tool (20), by the reversal unit (40), usually causes a redistribution of material sufficient to overcome the particular configuration that led to stalling (see paras. [0031],[0071]). Hence, it would have been obvious to one of ordinary skill in the art to have substituted the controller of Lammers et al, in place of the control system (100) of Walczak, in order to reverse operation of the grinding mechanisms, in response to a “grinder jam”, as taught in Lammers et al, in order to preserve the integrity and life-span of the DC motor (corresponding to the claimed “a controller coupled to the motor and adapted to automatically reverse the rotatable grinder”).
Lammers et al further discloses that instead of performing a single temporary reversal, in the event that such reversal is not successful in un-jamming the material, the reversal unit (40) can be configured to control a rocking motion of the grinding tool (20) by repeatedly changing the direction of rotation, thus switching between the preferred direction of rotation and the reverse direction of rotation (see para. [0077]). As such, said reversal unit (40) is configured to reverse direction of rotation of the grinding tool for a predetermined amount of time - which is an indication that if after said time has passed, and the jam has not been resolved, the power to the motor is shut off (see para. [0038],[0080]) (corresponding to the claimed “automatically reverse the rotatable grinder multiple times during a period of time”).
Regarding independent claim 29, Walczak discloses an electronic herb grinder (10), and discloses that grinders are designed for processing dried leaves (read: smokable material) (see abstract, paras. [0004], [0019], and Figs. 1-4) (corresponding to the claimed “[a] device for preparing a smokable product”).
The grinder comprises a circular plate (38) defining a grinding surface having multiple bottom grinding knives (32) protruding upward (see paras. [0021]-[0023]) (corresponding to the claimed “a grinding surface comprising a first comminution plate comprising a first plurality of grinding projections”).     
A top cap (20) is turned with respect to a middle section (30) to provide a grinding action between (read: interfacing) top grinding knives (22) and bottom grinding knives (32) (read: cutting blades) of plate (38) (see para. [0023]) (corresponding to the claimed “a rotatable grinder comprising a second comminution plate comprising a second plurality of grinding projections having cutting blades on side surfaces and interfacing with the first plurality of grinding projections, the rotatable grinder for grinding smokable material in cooperation with the grinding surface”).
A DC motor (16) provides power for spinning (read: driving) the top grinding knives (32) of cap (20) (read: rotatable grinder) on plate (38) (read: grinding surface) via shaft (12) to grind the herbs (read: smokable material) (see para. [0021]-[0022],[0032].  As evident from the disclosure of Walczak, the top cap (20), driven by the DC motor, rotates back and forth (read: clockwise and counterclockwise) (see para. [0023]) (corresponding to the claimed “a motor for driving the rotatable grinder both clockwise and counterclockwise for grinding smokable material between the rotatable grinder and grinding surface”).
Walczak further discloses a control system (100) for controlling operation of the electronic herb grinder (10), which controls the DC motor (106). Since the DC motor (106) operates to rotate the grinding knives (32), said control system (100) would (inherently) also control the motor’s operation of the grinding knives (32). Walczak fails, however, to expressly state that said controller is “adapted to turn off the motor…[and]…adapted to reverse a direction of rotation of the rotatable grinder”. But, Lammers et al shows that, in domestic grinding devices, it is beneficial to have a controller that can serve to shut down the grinder, i.e. stop rotation of the grinding tools, in cases wherein jamming of the material being ground is not resolved after a predetermined amount of time (see paras. [0034], [0038], [0074], [0080]).  Hence, it would have been obvious to one of ordinary skill in the art to have substituted the controller of Lammers et al, in place of the control system (100) of Walczak, in order to shut down its motor after a certain period of time, particularly in the event of a “grinder jam”, as taught in Lammers et al, in order to preserve the integrity and life-span of the DC motor (corresponding to the claimed “a controller coupled to the motor and adapted to automatically turn off the motor”). 
Lastly, Lammers et al discloses that a “stall detector” is configured to evaluate an electrical current (read: strength of a current) of the motor (30) for detecting a stall condition, i.e., “jam” (see para. [0035]). The evaluation for detecting the stall condition comprises comparing a detected value with a threshold value. If the detected electrical current exceeds the allowable threshold value, a stall condition is interpreted and the reversal unit (40) (read: controller) takes over to operate in the manner described above - shutting down the motor if after a predetermined amount of time, the jam has not been eliminated (see para. [0036]). Hence, it would have been obvious to one of ordinary skill in the art to have employed the stall detection tools of Lammers et al in the Walczak device in order to further preserve the lifespan and beneficial use of the device (corresponding to the claimed “a detector for detecting a strength of a current provided to the motor and providing an output signal based on the strength of current  detected, and wherein the controller is adapted to reverse a direction of rotation of the rotatable grinder”).
Regarding claims 30-31, since Lammers et al teaches that its “stall detector” an electrical current of the motor and has a function to suspend (i.e., stop), in addition to reverse, a motor operation, it would have been obvious to one having ordinary skill in the art to have designed said detector to have a predetermined threshold of current (i.e., amperage) over which the motor would be automatically reversed and then have undergone routine experimentation, involving voltage monitoring, to have arrived at the claimed current threshold of over 65% upon finding that said value provided optimal motor life and efficiency. Further, it would have been obvious to one of ordinary skill in the art to have employed the stall detection tools of Lammers et al in the Walczak device in order to further preserve the lifespan and beneficial use of the device (corresponding to the “wherein the controller is adapted to automatically reverse the motor if the amperage of the motor is more than 90 percent of a predetermined amperage” recitation of claim 30; and the  “wherein the controller is adapted to automatically reverse the motor if amperage of the motor is more than 90 percent of a predetermined amperage” recitation of claim 31).
Regarding independent claim 32, Walczak discloses an electronic herb grinder (10), and discloses that grinders are designed for processing dried leaves (read: smokable material) (see abstract, paras. [0004], [0019], and Figs. 1-4) (corresponding to the claimed “[a] device for preparing a smokable product”).
The grinder comprises a circular plate (38) defining a grinding surface having multiple bottom grinding knives (32) protruding upward (see paras. [0021]-[0023]) (corresponding to the claimed “a grinding surface comprising a first comminution plate comprising a first plurality of grinding projections”).     
A top cap (20) is turned with respect to a middle section (30) to provide a grinding action between (read: interfacing) top grinding knives (22) and bottom grinding knives (32) (read: cutting blades) of plate (38) (see para. [0023]) (corresponding to the claimed “a rotatable grinder comprising a second comminution plate comprising a second plurality of grinding projections having cutting blades on side surfaces and interfacing with the first plurality of grinding projections, the rotatable grinder for grinding smokable material in cooperation with the grinding surface”).
A DC motor (16) provides power for spinning (read: driving) the top grinding knives (32) of cap (20) (read: rotatable grinder) on plate (38) (read: grinding surface) via shaft (12) to grind the herbs (read: smokable material) (see para. [0021]-[0022],[0032]).  As evident from the disclosure of Walczak, the top cap (20), driven by the DC motor, rotates back and forth (read: clockwise and counterclockwise) (see para. [0023]) (corresponding to the claimed “a motor for driving the rotatable grinder both clockwise and counterclockwise for grinding smokable material between the rotatable grinder and a grinding surface”).
Walczak further discloses a control system (100) for controlling operation of the electronic herb grinder (10), which controls the DC motor (106). Since the DC motor (106) operates to rotate the grinding knives (32), said control system (100) would (inherently) also control the motor’s operation of the grinding knives (32). Walczak fails, however, to expressly state that said controller “controls the motor to rotate in a clockwise or counterclockwise direction for rotating the rotatable grinder in a clockwise or counterclockwise direction for rotating the rotatable grinder in a clockwise or counterclockwise and the controller is further adapted to reverse direction”. But, Lammers et al shows that, in domestic grinding devices, it is beneficial to have a controller that can drive the grinding tool (20) and operate so as to temporarily reverse a direction of rotation of the grinding tool (20) to overcome a “stall condition”, sensed by a “stall detector”, i.e., a jam. This operation is carried out by a reversal unit (40) which comprises a controller for controlling a direction of rotation of a motor that drives the grinding tool (20). A temporary reversal of the grinding tool (20), by the reversal unit (40), usually causes a redistribution of ground material sufficient to overcome the particular configuration that led to stalling (see paras. [0031],[0071]). Hence, it would have been obvious to one of ordinary skill in the art to have substituted the controller of Lammers et al, in place of the control system (100) of Walczak, in order to reverse operation of the grinding mechanisms, in response to a “grinder jam”, as taught in Lammers et al, in order to preserve the integrity and life-span of the DC motor (corresponding to the claimed “a controller that controls the motor to rotate in a clockwise or counterclockwise direction for rotating the rotatable grinder in a clockwise or counterclockwise direction and the controller is further adapted to reverse directions”).
Regarding independent claim 44, Walczak discloses an electronic herb grinder (10), and discloses that grinders are designed for processing dried leaves (read: smokable material) (see abstract, paras. [0004], [0019], and Figs. 1-4) (corresponding to the claimed “[a] device for preparing a smokable product”).
The grinder comprises a circular plate (38) defining a grinding surface having multiple bottom grinding knives (32) protruding upward (see paras. [0021]-[0023]). A top cap (20) is turned with respect to a middle section (30) to provide a grinding action between (read: interfacing) top grinding knives (22) and bottom grinding knives (32) (read: cutting blades) of plate (38) (see para. [0023]) (corresponding to the claimed “a rotatable grinder comprising a comminution plate having a plurality of grinding projections having cutting blades on side surfaces, the rotatable grinder configured to grind smokable material in association with a grinding plate”).
A DC motor (16) provides power for spinning (read: driving) the top grinding knives (32) of cap (20) (read: rotatable grinder) on plate (38) (read: grinding surface) via shaft (12) to grind the herbs (read: smokable material) (see para. [0021]-[0022],[0032]  As evident from the disclosure of Walczak, the top cap (20), driven by the DC motor, rotates back and forth (read: clockwise and counterclockwise) (see para. [0023]) (corresponding to the claimed “a motor for driving the rotatable grinder both clockwise and counterclockwise for grinding smokable material between the rotatable grinder and a grinding surface”).
Walczak further discloses a control system (100) for controlling operation of the electronic herb grinder (10), which controls the DC motor (106). Since the DC motor (106) operates to rotate the grinding knives (32), said control system (100) would (inherently) also control the motor’s operation of the grinding knives (32). Walczak fails, however, to expressly state that said controller is “adapted to automatically reverse a direction of rotation of the rotatable grinder multiple times”. But, Lammers et al shows that, in domestic grinding devices, it is beneficial to have a controller that can drive the grinding tool (20) and operate so as to temporarily reverse a direction of rotation of the grinding tool (20) to overcome a “stall condition”, sensed by a “stall detector”, i.e., a jam. This operation is carried out by a reversal unit (40) which comprises a controller for controlling a direction of rotation of a motor that drives the grinding tool (20). A temporary reversal of the grinding tool (20), by the reversal unit (40), usually causes a redistribution of ground material sufficient to overcome the particular configuration that led to stalling (see paras. [0031],[0071]). Hence, it would have been obvious to one of ordinary skill in the art to have substituted the controller of Lammers et al, in place of the control system (100) of Walczak, in order to reverse operation of the grinding mechanisms, in response to a “grinder jam”, as taught in Lammers et al, in order to preserve the integrity and life-span of the DC motor (corresponding to the claimed “a controller coupled to the motor and adapted to automatically reverse a direction of rotation of the rotatable grinder”).
Lammers et al further discloses that instead of performing a single temporary reversal, in the event that such reversal is not successful in un-jamming the material, the reversal unit (40) can be configured to control a rocking motion of the grinding tool (20) by repeatedly changing the direction of rotation, thus switching between the preferred direction of rotation and the reverse direction of rotation (see para. [0077]). As such, said reversal unit (40) is configured to reverse direction of rotation of the grinding tool for a predetermined amount of time - which is an indication that if after said time has passed, and the jam has not been resolved, the power to the motor is shut off (see para. [0038],[0080]) (corresponding to the claimed “automatically reverse a  direction of rotation of the rotatable grinder multiple times”).
Regarding claim 45, as stated above, Lammers et al teaches that the power of the motor (30) is shut down via the use of a “stall detector” (see para. [0080]). In said tool, a spring-loaded clutch (read: biasing means) may be arranged between the motor/gearing and the grinding tool (20) wherein the spring may store energy for temporarily reversing direction of the rotation of the motor thus providing the extra energy needed for overcoming a “stall” condition of the grinding tool. Hence, it would have been obvious to one of ordinary skill in the art to have substituted the controller of Lammers et al, for the control system (100) of Walczak, in order to reverse operation of the grinding mechanisms, in response to a “grinder jam”, as taught in Lammers et al, in order to preserve the integrity and life-span of the DC motor (see para. [0032] and Figs. 4A-4C) (corresponding to the clamed “wherein the rotatable grinder and the grinding plate comprise an upper plate and a lower plate biased together towards one another such that the upper plate and the lower plate move toward one another as smokable material is ground between”).
Regarding claim 46, Lammers et al discloses that its “stall detector” is configured to evaluate an electrical current (read: level/strength of current) of the motor (30) for detecting a stall condition, i.e., “jam” (see para. [0035]). The evaluation for detecting the stall condition comprises comparing a detected value with a threshold value. If the detected electrical current exceeds the allowable threshold value, a stall condition is interpreted and the reversal unit (40) (read: controller/detector) takes over to operate in the manner described above - shutting down the motor if after a predetermined amount of time, the jam has not been eliminated (see para. [0036]) Hence, it would have been obvious to one of ordinary skill in the art to have substituted the controller of Lammers et al, for the control system (100) of Walczak, in order to reverse operation of the grinding mechanisms, in response to a “grinder jam”, as taught in Lammers et al, in order to preserve the integrity and life-span of the DC motor (corresponding to the claimed “wherein the controller is adapted to automatically reverse a direction of rotation of the rotatable grinder when a predetermined level of increased motor current is encountered”). 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Walczak (US. Pat. App. Pub. 2016/0270597) in view of Lammers et al (US. Pat. App. Pub. 2016/0287016), further in view of Pagan (US. Pat. App. Pub. 2017/0245541).
Regarding claim 47, the modified Walczak/Lammers et al grinding device does not have a “lower chamber configured to receive a wrapper configured to receive and accumulate ground smokable material”; however, Pagan discloses a combination herb grinder/herb holder which includes a lower container section (122)(read: lower chamber) which is configured to receive at least one cone/rolling paper (read: wrapper) to catch herbs that fall into the cones after the grinding process is complete (see abstract, para. [0065], and Figs. 1, 6C)  Hence, it would have been obvious to one of ordinary skill in the art to have constructed the modified Walczak/Lammers et al device in a similar manner of Pagan so as to include a lower container configured to receive at least one wrapper/cone so that all paraphernalia needed for using the herb material can be provided at a user’s fingertips as taught in Pagan (corresponding to the claimed “further comprising a lower chamber configured to receive a wrapper configured to receive and accumulate ground smokable material”).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented above, which were necessitated because of the amendments made to the claims, filed on July 6, 2022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747     


/Michael H. Wilson/         Supervisory Patent Examiner, Art Unit 1747